Citation Nr: 0414252	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision that 
denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  There is no evidence establishing that the veteran 
currently meets the required audiometric criteria for a 
bilateral hearing loss disability; and competent evidence of 
a nexus between any bilateral hearing loss disability and 
service is not of record.
 
3.  There is no competent evidence of a nexus between 
tinnitus and a disease or injury in service.
 

CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service; service incurrence of a 
sensorineural hearing loss may not be presumed.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2003).

2.  The veteran's tinnitus was not incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The new law provides for an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well as an enhanced 
duty to assist.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that in November 
2002, prior to the adjudication of his claims, the veteran 
was provided a VCAA letter that informed him of his rights 
and responsibilities in the VA claims process.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Thereafter, the veteran 
was properly notified of the outcome of the December 2002 
rating decision and of the reasons and bases for the denial 
of his claims.  The Board concludes that the discussions in 
the VCAA letter, rating decision, and statement of the case 
(SOC) (issued in July 2003) informed the veteran of what VA 
was doing to develop the claims, notice of what he could do 
to help his claims, and notice of how his claims were still 
deficient of the information and the evidence needed to 
substantiate his claims.  The aforementioned documents, in 
total, complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran's service, private, and VA medical 
records have been obtained.  The veteran has not identified 
any outstanding records.  It is noted that the veteran has 
not undergone a VA compensation examination.  It is also 
noted that the provision of a VA medical examination is 
necessitated in cases where the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but contains: competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; establishes that the veteran 
suffered an event, injury or disease in service; and 
indicates that the claimed disability or symptoms may be 
associated with the established event.  With regard to the 
veteran's bilateral hearing loss claim, it is noted that 
there is no evidence of a current disability, or recurrent 
symptoms of that disability through the years since his 
service discharge.  With regard to the veteran's tinnitus, it 
is noted that there is no evidence that indicates that the 
claimed disability or symptoms may be associated with an 
established event, injury or disease in service.  As such, 
the provision of a VA examination is not required, here.  In 
sum, VA has done everything reasonably possible to assist the 
veteran, and the evidence on file is adequate to evaluate his 
claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for an organic disease of the nervous system, 
including sensorineural hearing loss, will be presumed if 
manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).
	
Factual Background

Associated with the claims file are:  the veteran's DD Form 
214, his service medical records, and VA outpatient treatment 
records, to include consultation notes from the Augusta VA 
Medical Center (VAMC).

The veteran's DD Form 214 establishes that his military 
specialty was that of a light weapons infantryman during 
service.  He underwent a preinduction examination in April 
1963.  On audiometric examination, pure tone thresholds, in 
decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10

10

LEFT
10
10
10

10


On induction examination in November 1963, the veteran's ears 
were noted as 
normal.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
0
0
0
5
0
0
The veteran did not report a medical history of any ear 
trouble. 

In August 1965, four months before separation, the veteran 
was seen for complaints of ear trouble and a rash.  Tinea 
versicolor was noted.  There is no further documentation or 
recordation of complaints relating to the veteran's ears.  
Upon separation from service, in October 1965, he had a 15 
out of 15, bilaterally, on whispered voice testing.  The 
separation examination also noted that his ears were normal.  
He did not report a medical history of any ear trouble, 
including running ears. 

Outpatient treatment records from the Augusta VAMC, dated 
from October 2001 to December 2001, and from February 2002 to 
August 2002, reveal the veteran's complaints of ear problems.  
In an October 2001 treatment record, the veteran indicated he 
had a tingling sensation in his ear and said he still heard 
tanks and guns going off in his ears.  In an August 2002 
note, the veteran again reported that he had ringing in his 
ears.  He said his condition was chronic, ongoing, and 
started while he was in the military.  He said there was no 
drainage from the ears currently but that he had had green 
drainage previously.  The assessment was tinnitus.

Analysis

Bilateral Hearing Loss

In the veteran's case, examinations during service, including 
at the time of induction and separation, consistently note 
normal bilateral hearing for VA purposes.  38 C.F.R. § 3.385.  
While he presented on one occasion for ear trouble, in August 
1965, his complaints apparently regarded a rash of the ear.  
Tinea versicolor was noted.  There were no complaints or 
diagnoses indicating hearing loss at that time.  There is no 
evidence of hearing loss within one year of his service 
discharge.  In fact, there is no current evidence 
establishing hearing loss after service.  Finally, there is 
no competent medical evidence establishing an etiological 
link between any current hearing loss and a disease or injury 
in service. 

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Court has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In sum, because there is no evidence of a current and 
competent diagnosis of bilateral hearing loss which is 
related to a disease or injury in service, the claim of 
service connection must be denied.  Brammer, supra; Rabideau, 
supra.

Tinnitus

A review of the veteran's service medical records does not 
reflect any evidence of complaints, treatment or a diagnosis 
of tinnitus in service.  Post-service medical records show 
complaints of ringing in the veteran's ears; these complaints 
first appear in 2002, more than 35 years after service.  
Further, there is no competent medical evidence linking any 
current tinnitus to an event, injury or disease in service, 
to include any acoustic trauma in service.  It is noted that 
the veteran reported during the course of VA treatment that 
his tinnitus was chronic in nature and related to military 
service.  It is noted that this report has limited probative 
value as it is merely a recitation of the veteran's self-
reported and unsubstantiated history.  See Reonal v. Brown, 5 
Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).

Both claims

The Board acknowledges the veteran's assertions that he has 
bilateral hearing loss and tinnitus and that such conditions 
were incurred in service as a result of being exposed to 
acoustic trauma during the course of his duties as a light 
weapons infantryman.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Although the veteran is competent to provide 
evidence of certain symptoms, he is not competent to provide 
evidence that requires medical knowledge, including the 
etiology of a disability or the correct diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as there is no evidence indicating that the 
veteran's claimed tinnitus and bilateral hearing loss are 
etiologically related to an event, injury or disease in 
service, the Board finds that there is no basis upon which to 
grant service connection.  The record does not provide an 
approximate balance of negative and positive evidence; as 
such, the claims must be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection or tinnitus is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



